Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vandana Avasthi on 08/31/22.
The application has been amended as follows: 
	Claim 21 has been amended to read:
	--“A pharmaceutical pellet composition comprising: 
a) a core comprising an organic acid; 
b) a first drug layer encompassing at least a portion of the core, wherein the first drug layer comprises trihexyphenidyl or a pharmaceutically acceptable salt thereof; and
c) a functional coat encompassing at least a portion of the drug layer, wherein the functional coat comprises a nonionic water-insoluble polymer and a pore former, and 
wherein the composition provides extended release of trihexyphenidyl or a pharmaceutically acceptable salt thereof, with a Cmin: Cmax ratio of ≥ 0.4, for a period of at least 12 hours,
wherein the trihexyphenidyl or a pharmaceutically acceptable salt thereof, and the organic acid are present in a weight ratio of from about 1:10 to about 1:100,
wherein the trihexyphenidyl or the pharmaceutically acceptable salt thereof is present in an amount of from about 0.5% w/w to about 10% w/w, based on the total weight of the composition,
wherein the nonionic water-insoluble polymer and the pore former are present in a weight ratio from-about 60:40 and about 99.5:0.5, and 
wherein the functional coat has a coating weight gain of from about 25% w/w to about 35% w/w, based on the total weight of the pellet without the functional coat.”--

	Claim 35 has been amended to read:
--“A therapeutic method for treating dystonia, sialorrhea, or dyskinesia, the method comprising orally administering to a subject in need thereof an extended release trihexyphenidyl composition comprising: 
a) a core comprising an organic acid; 
b) a drug layer encompassing at least a portion of the core, wherein the drug layer comprises trihexyphenidyl or a pharmaceutically acceptable salt thereof; and 
c) a functional coat encompassing at least a portion of the drug layer, wherein the functional coat comprises a nonionic water-insoluble polymer and a pore former,
wherein the composition is for oral administration, 
wherein the composition provides extended release of trihexyphenidyl or a pharmaceutically acceptable salt thereof, with a Cmin: Cmax ratio of ≥ 0.4, for a period of at least about 12 hours,
wherein the trihexyphenidyl or a pharmaceutically acceptable salt thereof, and the organic acid are present in a weight ratio of from about 1:10 to about 1:100,
wherein the trihexyphenidyl or the pharmaceutically acceptable salt thereof is present in an amount of from about 0.5% w/w to about 10% w/w, based on the total weight of the composition,
wherein the nonionic water-insoluble polymer and the pore former are present in a weight ratio from-about 60:40 and about 99.5:0.5, and 
wherein the functional coat has a coating weight gain of from about 25% w/w to about 35% w/w, based on the total weight of the pellet without the functional coat.”--

Claim 40 has been amended to read:
--“A method of making a pharmaceutical pellet composition comprising trihexyphenidyl or a pharmaceutically acceptable salt thereof, the method comprising: coating a core comprising an organic acid with a drug layer comprising trihexyphenidyl or a pharmaceutically acceptable salt thereof to obtain a drug layered core, and coating the drug layered core with a functional coat comprising a nonionic water-insoluble polymer and a pore former, 
Wherein the nonionic water-insoluble polymer is selected from the group consisting of ethyl cellulose, cellulose acetate, a polyvinyl acetate dispersion, and combinations thereof, 
wherein the pore former is a nonionic water-soluble polymer, an enteric polymer, or a plasticizer; 
wherein the core consists of one or more organic acids, or is a nonpareil seed coated with an organic acid layer; 
wherein the composition provides extended release of trihexyphenidyl or a pharmaceutically acceptable salt thereof, with a Cmin: Cmax ratio of ≥ 0.4
wherein the trihexyphenidyl or a pharmaceutically acceptable salt thereof, and the organic acid are present in a weight ratio of from about 1:10 to about 1:100,
wherein the trihexyphenidyl or the pharmaceutically acceptable salt thereof is present in an amount of from about 0.5% w/w to about 10% w/w, based on the total weight of the composition,
wherein the nonionic water-insoluble polymer and the pore former are present in a weight ratio from-about 60:40 and about 99.5:0.5, and 
wherein the functional coat has a coating weight gain of from about 25% w/w to about 35% w/w, based on the total weight of the pellet without the functional coat.”--

Claims 22-24 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts, Gorukanti et al. and Venkatesh et al.  Gorukanti teaches an oral composition comprising pellets having an acidic core, a drug layer surrounding the core, and a sustained release layer coating over the core and the drug layer.  See Figs. 1-2 and paragraph 0036.  Drug includes basic amine drugs such as trihexyphenidyl.  See paragraph 0021.  Acidified core includes organic acid such as tartaric acid, citric acid, fumaric acid, citric acid, and the like.  See paragraphs 0026 and 0038.  Amine drug and acid ratio of 0.5:1 to 20:1 is found in paragraph 0028.  Venkatesh teaches a pellet dosage form comprising an acid core, a drug layer, and a sustained release coating layer.  While both references teach a similar concept, namely, using organic acid in the core to enhance solubility of a basic amine drug, both references do not teach a pellet dosage form specifically for trihexyphenidyl having a Cmin:Cmax ratio of 0.4 for at least 12 hours.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 21 and 25-40 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615